Citation Nr: 0901674	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current tinnitus began many years after 
service and is not shown by the medical evidence of record to 
be related to his military service.

2.  The veteran's current anxiety disorder is not shown to be 
related to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Anxiety disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in April 2004 and in August 2004, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for his claim seeking service connection for tinnitus, a 
VA medical opinion was obtained regarding the etiology of 
this condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A medical opinion concerning his claim seeking 
service connection for an anxiety disorder is not needed 
herein as there is no psychiatric treatment shown during 
service or for more than twenty-five years thereafter, and 
there is no evidence suggesting a link between the veteran's 
current anxiety disorder and his military service.  Id.; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

i.  Tinnitus

The veteran is seeking service connection for tinnitus.  He 
attributes this condition to his inservice exposure to loud 
noise in the performance of his duties as a tank turret 
mechanic.

Historically, the veteran served on active duty in the Army 
from November 1973 to November 1975.  His report of 
separation, Form DD 214, listed his inservice specialty as a 
tank turret mechanic.

A review of the veteran's service medical records revealed 
that he was treated for a punctured right tympanic membrane 
in December 1974.  A follow-up inservice treatment report 
dated in December 1974, noted an impression of probable 
healed tympanic membrane.  The report noted that his hearing 
was within normal limits and that considerable cerum was 
suctioned from the tympanic membrane inferiorly.  The 
veteran's separation examination in October 1975 noted that 
his ears and drums were normal.  

In March 2004, the veteran filed his present claim seeking 
service connection for tinnitus.  A July 2005 a VA 
audiological examination report noted the veteran's inservice 
history of a ruptured tympanic membrane, as well as the 
veteran's inservice exposure to gunfire and artillery.  
Following his discharge from the service, the veteran 
reported working as a plumbing assistant for twenty-four 
years, which involved exposure to noise from power tools, air 
compressors, drills, saws, and tampers.  The report noted the 
veteran's complaints of moderate periodic tinnitus, occurring 
three to five times per week, in the right ear only.  He 
described his tinnitus as a soft, high-pitched, ringing 
sound.  The VA examiner, based upon examination of the 
veteran and a review of his claims folder, opined that it was 
unlikely that the veteran's tinnitus had its origins during 
his active duty military service.  In support of this 
opinion, the VA examiner noted that the veteran's inservice 
punctured membrane occurred thirty years ago, and that the 
current impedance audiometry revealed that the tympanic 
membrane moved normally and there was normal acoustic reflex 
threshold function in the ear.

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for tinnitus.  No 
complaints of or treatment for this condition are shown 
during his military service, and the first evidence showing 
any complaints of or treatment for tinnitus is dated in March 
2004, over twenty-eight years after the veteran's discharge 
from the service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his separation examination must also be considered.  Id., 
see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002). 

In this case, the veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the veteran's contentions that his current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence to establish medical causation.  
Moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, in the absence of competent medical evidence that the 
veteran's tinnitus is related to his military service, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Anxiety Disorder

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
anxiety disorder.

A review of the veteran's service medical records is 
completely silent as to any complaints of or treatment for a 
psychiatric disorder.  His separation examination, performed 
in October 1975, noted that the veteran's psychiatric status 
was normal.

The first post-service medical treatment noting a diagnosis 
of anxiety disorder is dated in August 2004, over twenty-
eight years after his discharge from the service.  See Mense, 
1 Vet. App. at 356.  Moreover, the medical evidence of record 
does not attributed the veteran's anxiety disorder to his 
military service.  Thus, there is no evidence linking his 
currently diagnosed anxiety disorder to the veteran's 
military service.  

Although the veteran contends that his current anxiety 
disorder resulted from his military service, these statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  See Espiritu, 2 Vet. App. at 494-5.  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The competent evidence of record demonstrates that the 
veteran's current anxiety disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for anxiety disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for anxiety disorder is denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to loud noise in the performance of his duties as a 
tank turret mechanic.

In July 2005, a VA examiner opined that the veteran's current 
hearing loss was not the result of noise exposure during his 
military service.  In support of his opinion, the VA examiner 
noted that audiological testing on the veteran at the time of 
separation from service revealed normal hearing, bilaterally.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that if hearing loss as defined by 38 C.F.R. 
§ 3.385 is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Under 
these circumstances, an additional medical opinion is 
necessary in this matter.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's entire claims file and this 
remand must be made available and 
reviewed by an appropriate VA examiner.  
All testing, to include an audiogram, 
must be performed.  The examiner is 
reminded that VA law and regulation does 
not preclude service connection for post-
service hearing loss where hearing was 
within normal limits at the time of 
separation from service.  The examiner 
must record a history of in-service and 
post-service noise exposure.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must specifically 
address the question of whether any 
degree of hearing loss or tinnitus began 
as a result of any in- service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


